DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's Request for Continued Examination filed on June 6, 2022, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Douglas C. Limbach (Reg. No. 35,249) on June 13, 2022.

Claims 1, 5, 8-11, 15, and 18-24 are presented for prosecution and are allowed via the following Examiner’s Amendment.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Douglas C. Limbach (Reg. No. 35,249) om June 13, 2022.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 1 and 11 as follows:

1. (Currently amended) A method of providing digital guidance in an underlying computer application, the method comprising the steps of: 
	setting a rule or rules, in a computing device, in advance of digital guidance content creation, for detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content; 
	recording, in the computing device, content steps of the digital guidance content as the content steps are created by a content author; 
	automatically applying, in the computing device, the [[previously]] set rule or rules for the detecting of the page elements, and thereby assigning a subset of attributes to the page elements; 
	saving, in the computing device, the content steps along with the subset of attributes of the page elements associated with the content steps; 
	playing back the digital guidance content, wherein a location of one or more of the page elements changes between a time the recording is performed and a time the playing back is performed; and 
	during the playing back, searching for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more of the page elements whose location has changed, as if the location had not been changed, 	wherein the rule or rules for detecting page elements associated with the content are initially preset as defaults within a content authoring module of a digital guidance platform and are subsequently modified by the content author in the setting a rule or rules step, such that the content author affects which of the subset of attributes are assigned to the page elements during the automatically applying the [[previously]] set rule or rules step.

11. (Currently amended) A non-transitory computing device readable medium having instructions stored thereon for providing digital guidance in an underlying computer application, wherein the instructions are executable by a processor to cause a computing device to: 
	set a rule or rules, in a computing device, in advance of digital guidance content creation, for detecting, upon later playback of the content, page elements of the underlying computer application that are associated with the content; 
	record, in the computing device, content steps of the digital guidance content as the content steps are created by a content author; 
	automatically apply, in the computing device, the [[previously]] set rule or rules for the detecting of the page elements, and thereby assign a subset of attributes to the page elements; 
	save, in the computing device, the content steps along with the subset of attributes of the page elements associated with the content steps; 
	play back the digital guidance content, wherein a location of one or more of the page elements changes between a time the content is recorded and a time it is played back; and 
	during content play back, search for the subset of attributes assigned to the page elements when the digital guidance content was recorded in order to properly detect the one or more of the page elements whose location has changed, as if the location had not been changed, 
	wherein the rule or rules for detecting page elements associated with the content are initially preset as defaults within a content authoring module of a digital guidance platform and are subsequently modified by the content author in the setting a rule or rules step, such that the content author affects which of the subset of attributes are assigned to the page elements during the automatically applying the [[previously]] set rule or rules step.

END OF AMENDMENT


Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of digital guidance generation (see Jemiolo 20150220312 and Elango et al. 20210042134) and relocation dynamic content (see Weiss et al. 20180143842). However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “playing back the digital guidance content, wherein a location of one or more of the page elements changes between a time the recording is performed and a time the playing back is performed; and during the playing back, searching for the subset of attributes assigned to the page elements when the digital guidance content was created in order to properly detect the one or more page elements whose location has changed, as if the location had not been changed, wherein the rule or rules for detecting page elements associated with the content are initially preset as defaults within a content authoring module of a digital guidance platform and are subsequently modified by the content author in the setting a rule or rules step, such that the content author affects which of the subset of attributes are assigned to the page elements during the automatically applying the previously set rule or rules step,” as recited in independent claim 1, with similar limitations recited in independent claim 11, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1 and are therefore allowed.  All dependent claims are also allowed due to their respective dependence on allowable independent claims 1 and 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        

/Thuy Dao/Primary Examiner, Art Unit 2192